DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to amendments and remarks filed December 1, 2021.  Claims 1-12, 14-21 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Mao et al. (U.S. Patent Application Publication 2017/0347047).
Regarding claims 1-3, 7, Mao et al. disclose (Fig. 10) an imaging pixel comprising: a photodiode (PD1) configured to generate charge in response to incident light; a floating diffusion region (node after TX1); a transfer transistor (TX1) coupled between the photodiode and the floating diffusion region; a first charge storage region (CLOFIC1), wherein a first portion of the charge from the photodiode is configured to overflow to the first charge storage region; and a second charge storage region (CLOFIC2), wherein a second portion of the charge from the photodiode is configured to overflow to the second charge storage region.  Mao et al. also disclose charge directing circuitry (DFD, DFD1) between the photodiode and the second charge storage region.  Mao et al. further disclose a first transistor (DFD), a second transistor (DFD1) .
Claim(s) 1-3, 7, 9, 16, 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sugawa et al. (U.S. Patent Application Publication 2009/0045319).
Regarding claims 1-3, 7, Sugawa et al. disclose (Fig. 1) an imaging pixel comprising: a photodiode (PD 1) configured to generate charge in response to incident light; a floating diffusion region (FD 3); a transfer transistor (T 2) coupled between the photodiode and the floating diffusion region; a first charge storage region (CSa 4), wherein a first portion of the charge from the photodiode is configured to overflow to the first charge storage region; and a second charge storage region (CSb 5), wherein a second portion of the charge from the photodiode is configured to overflow to the second charge storage region.  Sugawa et al. also disclose charge directing circuitry (Ca 7, Cb 8) between the photodiode and the second charge storage region.  Sugawa et al. further disclose a first transistor (Ca 7), a second transistor (Cb 8) coupled between the first transistor and the second charge storage region and a third transistor (R 6) that is coupled between the first transistor and a voltage supply (Vdd; not labeled).
Regarding claims 9, Sugawa et al. disclose (Fig. 1) an image sensor comprising an array ([0075]) of imaging pixels, wherein each imaging pixel comprises: a photodiode (PD 1); a first storage capacitor (CSa 4); a first transistor (T 2) interposed between the photodiode and the first storage capacitor; a second storage capacitor (CSb 5); second (Ca 7) and third (Cb 8) transistors coupled in series between the second storage capacitor and the first transistor; a bias voltage supply terminal (Vdd; not labeled); and a fourth transistor (R 6) having first and second terminals, wherein the first terminal is coupled to the bias voltage supply terminal and wherein the second terminal is coupled directly to a node that is interposed between the second and third transistors.
Regarding claims 16, 21, Sugawa et al. disclose (Fig. 1) the imaging pixel that includes a photodiode (PD 1), a floating diffusion region (FD 3), first (CSa 4) and second (CSb 5) charge storage regions, a first transistor (T 2 or Ca 7) 6interposed between the photodiode and the first charge storage region, and a second transistor (Cb 8) interposed between the first transistor and the second charge storage region.  Sugawa et al. further disclose ([0087]; Fig. 5) the method comprising: with the photodiode, generating charge in response to incident light during an integration time; setting the first transistor to a first intermediate voltage during the integration time, wherein a first amount of the charge that exceeds a first charge level (saturation) passes through the first transistor into the first charge storage region; and setting the second transistor to a second intermediate voltage during the integration time, wherein a second amount of the charge that exceeds a second charge level (exceeding saturation) that is greater than the first charge level passes through the second transistor.
Claim(s) 1-5, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang et al. (CN 105791715).
Regarding claims 1-5, 7, Wang et al. disclose (Fig. 15) an imaging pixel comprising: a photodiode (PD) configured to generate charge in response to incident light; a floating diffusion region (FD); a transfer transistor (M1) coupled between the photodiode and the floating diffusion region; a first charge storage region (C12), wherein a first portion of the charge from the photodiode is configured to overflow to the first charge storage region; and a second charge storage region (C13), wherein a second portion of the charge from the photodiode is configured to overflow to the second charge storage region.  Wang et al. also disclose charge directing circuitry (M21, M22, M23) between the photodiode and the second charge storage region.  Wang et al. further disclose a first transistor (M22), a second transistor (M23) coupled between the first transistor and the second charge storage region and a third transistor (M3) that is coupled between the first transistor and a voltage supply (VD1).  Wang et al. also disclose a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al.
Regarding claim 8, Mao et al. disclose the claimed invention as set forth above.  Mao et al. further disclose (Fig. 10) the photodiode and the transfer transistor are formed in a first substrate (sensor chip), wherein the second charge storage region is formed in a second substrate (stack chip).  Mao et al. do not disclose a conductive interconnect structure between the first and second substrates.  However, conductive interconnects between stack chips are well known.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such interconnects in the apparatus of Mao et al. to durability and conventionally connect stacked chips as known and predictable.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawa et al. in view of Mao et al.
Regarding claims 14 and 15, Sugawa et al. disclose the claimed invention as set forth above.  Sugawa et al. do not disclose separate substrates as claimed.  Mao et al. further teach (Fig. 10) the photodiode and the transfer transistor are formed in a first substrate (sensor chip), wherein the second charge storage region is formed in a second substrate (stack chip).  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such an arrangement in the apparatus of Sugawa et al. in view of Mao .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 6, 10-12, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THANH LUU/Primary Examiner, Art Unit 2878